CALGARY, ALBERTA (MARKETWIRE) June 17, 2009 Kodiak Energy, Inc. (OTCBB: KDKN, TSX-V: KDK) ("Kodiak" or the "Corporation") majority controlled subsidiary, Cougar Energy, Inc. ("Cougar"), Is pleased to announce that it has concluded a strategic long term financing agreement with a Swiss Private Equity Fund("the fund") focused on the Energy Sectorto develop its CREEnergy Joint Venture and other properties located in Western Canada. Key components of the Cougar financing package include 1. $1,500,000 in equity financing via a private placement of Cougar Shares - price of $1.30 per common share. 2.
